Citation Nr: 0409897	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) from 
March 2001 and January 2002 decisions by the Huntington, West 
Virginia, Regional Office (RO).

For the reasons outlined below, this appeal is REMANDED, in part, 
to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify you 
of the further action required on your part.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and was 
not held as a prisoner of war.

2.  The preponderance of the evidence is against concluding that 
the veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

The veteran did not incur PTSD in military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(a), 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
entitlement to service connection there must be evidence of an 
etiologic relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires medical evidence of a 
diagnosis of PTSD made in accord with the diagnostic criteria of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), medical evidence linking the 
disorder to events in military service and, unless the claimant 
engaged in combat with the enemy or was held as a prisoner of war 
and the claimed stressor is related to those experiences, credible 
supporting evidence that the inservice events occurred.  38 C.F.R. 
§§ 3.304(f), 4.125 (2003).  The first criterion for the PTSD 
diagnosis under DSM-IV is that the patient experienced, witnessed, 
or confronted an event that involved "actual or threatened death 
or serious injury, or a threat to the physical integrity of self 
or others."

The evidence of record shows that the veteran began to manifest 
symptoms of a psychiatric disorder in 1993-94.  He and his wife 
and son lived in Phoenix at the time, and he sought counseling 
there.  In 1994, they moved to West Virginia to be closer to other 
family members, but his mental condition deteriorated and alcohol 
consumption became problematic.

Medical records from 1995 reflect psychiatric and/or substance 
abuse treatment, but they do not include references by the veteran 
to traumatic events in service, and none of the records reflect a 
diagnosis of PTSD.

In January 1998, the veteran was seen at Eastridge Health Systems, 
Martinsburg, for substance abuse evaluation.  The report noted 
that the evaluation was being conducted after the veteran's second 
charge of driving under the influence with the first charge having 
been filed in 1995.  During the course of the evaluation, the 
veteran reported his service in Vietnam, but said he was not 
bothered by it.  The diagnosis was alcohol dependence.

In November 2000, the veteran was seen by a psychiatrist at the VA 
Medical Center, Martinsburg.  The information provided to the 
examiner came from the veteran who reported that, in Vietnam, he 
worked in a remote location 15 miles from the demilitarized zone 
(DMZ) as a voice intercept operator.  (N.B.  A March 2002 letter 
from the Army Intelligence and Security Command reported that the 
veteran's unit, the 8th Radio Research Field Station (RRFS), was 
located in a "heavily fortified installation" at Phu Bai which is 
actually about 60 miles from where the DMZ was then located.)  

The veteran stated that while in Vietnam, he saw a "huge fireball" 
and later saw ten or twelve canisters of napalm.  No one in his 
unit was killed.  He also said he had no ammunition for his rifle 
and that he had seen villages which had been destroyed.  The 
veteran said his life had changed since he returned from Vietnam, 
that he never did well, that he had "hidden anxiety" all his life, 
that he had sleep disturbance and awoke anxious from dreams, that 
he sometimes felt that he was still in the military and could not 
defend himself or otherwise do what was required of him, that he 
had flashbacks, that helicopters reminded him of Vietnam, and that 
he had a startle response.  The impression was "rule out" PTSD 
based on history, and history of schizoaffective disorder.  The 
examiner referred the veteran to a VA psychologist for evaluation.

The December 2000 report from the VA psychologist noted a decline, 
in recent years, of the veteran's functioning-a decline 
characterized by job losses-alcohol abuse, and PTSD symptoms.  He 
said his "sense is that all of these problems are secondary to an 
escalating schizoaffective disorder."

A January 2001 VA psychiatric outpatient note records a history of 
a schizoaffective disorder and PTSD.

A March 2001 record by the VA psychiatrist who, in November 2000, 
referred the veteran for VA psychological evaluation noted "ptsd, 
h/o schizoaffective disorder seen for follow up."  The impression 
in November 2001 by that same psychiatrist, however, was rule out 
major depressive disorder, history of PTSD, and history of 
depression with psychosis.  Indeed, most of the records by this 
psychiatrist reflected a diagnosis of depression with psychosis.

In June 2002, the VA psychiatrist prepared a report in connection 
with the veteran's claim for disability benefits from the Social 
Security Administration (SSA).  In that report, he gave diagnoses 
of depression with psychotic features and PTSD.  A July 2002 
decision by an Administrative Law Judge found the veteran disabled 
due to an affective disorder.

In January 2003, the veteran was afforded a VA PTSD psychological 
examination.  He told the examiner that, for several months, his 
unit was stationed on a mountaintop and was surrounded by a larger 
enemy force.  At night, he felt fully exposed to the enemy, and 
reportedly he was often without a weapon with which to defend 
himself.  The examiner said it seemed the veteran was exposed to a 
moderate level of stress that had a mild to moderate impact on 
him.  The diagnosis was schizoaffective disorder.

The veteran's service personnel records show that, after training 
with the Army Security Agency, he served in Vietnam from June 1968 
to June 1969 as a clerk-typist at the 8th RRFS.  At an August 2003 
VA Central Office hearing, he testified that, in Vietnam, he 
translated intercepted Vietnamese radio messages at the 8th RRFS 
and, for about two months, at an 82nd Airborne Division fire 
support base.  (According to a report from the US Army 
Intelligence and Security Command, the 8th RFFS supported an 
airborne brigade.)  The historian said that the base periodically 
received long range missile attacks, but the specific stressors 
mentioned by the veteran could not be confirmed.

The veteran has stated that in addition to the attacks noted 
above, the perimeter of the base was occasionally probed by small 
enemy patrols, but he was unable to participate in base defense 
because he had no ammunition for his M-14 rifle.  The base was not 
heavily manned, but it was well-protected by preplanned artillery 
fires.  He said he was not frightened while there, but he told of 
an incident when a Navy aircraft dropped napalm "too close" to the 
base.  He said no one was injured in that incident, but it was the 
"closest call" he had there.

The veteran's attorney, in a November 2002 letter, contended that 
an October 1968 letter of commendation from the 405th Radio 
Research Detachment "substantiates [the veteran's] claim that he 
was involved in combat activity and that he should be accorded the 
stressor presumption."  First, it is not entirely clear what 
counsel meant by the term "stressor presumption" unless it was a 
reference to 38 C.F.R. § 3.304(f)(1) which provides that the 
statement of a veteran who engaged in combat with the enemy may be 
sufficient to establish the occurrence of the claimed inservice 
stressor event.  If it was such a reference, it suggests a 
misunderstanding of the term "engage in combat with the enemy."

The Court, in addressing the term "combat" and evidence that 
establishes it, has noted that service in a combat zone is 
stressful, to some degree, for everyone there regardless of their 
duties and experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-3 
(1991).  So evidence of service in a combat zone, in and of 
itself, does not prove that everyone there engaged in combat with 
the enemy.  Zarycki v. Brown, 6 Vet. App. 91, 98-9 (1993).  
Combat, as the term is used in 38 C.F.R. § 3.304(f), means to 
personally fight in battle.  WEBSTER'S II NEW COLLEGE DICTIONARY 
223 (1995).  The phrase "'engaged in combat with the enemy' 
requires that the veteran have participated in events constituting 
an actual fight or encounter with a military foe or hostile unit 
or instrumentality."  (Emphasis added.)  VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000).  Thus, to determine whether a veteran 
engaged in combat with the enemy, the Board looks for evidence 
that he participated, in some meaningful way, in an actual 
confrontation with enemy forces.  In the absence of such evidence, 
credible supporting evidence is needed that the two stressor 
events noted above actually occurred.

Second, the only suggestion of combat in the October 1968 letter 
of commendation is the following sentence:  "Despite equipment 
shortages, varying extremes of weather, and hostile action you 
proved yourself equal to the task at hand."  In other words, the 
veteran's service in Vietnam involved no more than the ordinary 
stressful environment experienced by all those who serve in a 
combat zone.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
veteran testified that he had no ammunition for his weapon, so it 
is clear that he never fired it.  Further, his service personnel 
records do not suggest, by military occupational specialty or by 
awards issued, that he engaged in combat with the enemy, and the 
Board finds, from those records and from the other evidence of 
record, that he did not.

Since the veteran did not participate in an actual fight or 
encounter with the enemy, attention turns to the matter of 
credible supporting evidence that stressor events he reported 
actually occurred.  The veteran's attorney, in a March 2002 
letter, contended that the October 1968 letter of commendation 
"should be sufficient to establish a stressor" for PTSD.  It is 
not, however, because the referenced letter makes no mention of 
napalm, and the veteran did not cite any other specific stressor 
event.  Thus, the Board is constrained to find that neither the 
October 1968 letter of commendation nor any other document in the 
claims file constitutes credible supporting evidence that the 
claimed stressor event actually occurred.

In a July 2003 letter to the Board, counsel for the veteran, 
citing Pentecost v. Principi, 16 Vet. App. 124 (2002), asked in 
advance for an explanation for the denial of the veteran's claim 
in light of his service in a "combat zone."  Reliance on 
Pentecost, a case wherein the claimant sought service connection 
for PTSD, is misplaced.  In Pentecost, the Court held that service 
connection was warranted for a claimant who was diagnosed with 
PTSD, listed rocket attacks as a stressor event, and records from 
the service department showed that the installation where he was 
stationed sustained rocket attacks.  Here, however, there is no 
credible supporting evidence of the claimed stressor event since 
there is no credible supporting evidence of the napalm incident 
which the veteran relies upon as the stressor which led to his 
development of PTSD.

In addition, no medical evidence of record reflects consideration 
by any health care provider of the PTSD diagnostic criteria in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders.  Even assuming, arguendo, that the VA 
psychiatrist who diagnosed PTSD for the Social Security 
Administration might have considered the diagnostic criteria 
without reflecting such consideration, that same doctor also 
diagnosed, more often than not, depression with psychosis.  In 
addition, he diagnosed "rule out" PTSD and history of PTSD.  Other 
examiners have diagnosed schizoaffective disorder, alcohol abuse 
or dependence, and one examiner, in an October 1995 record, noted 
"some dependent characterologic features."  For these reasons, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran has a diagnosis of PTSD that is 
consistent with DSM-IV.

In sum, since the veteran did not engage in combat with the enemy, 
credible supporting evidence of an inservice stressor event is 
required.  There is a dearth of such evidence in this record.  
Accordingly, service connection for PTSD is not warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
enacted soon after the veteran filed his claim herein, prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of the 
claimant's responsibilities with regard to obtaining evidence, and 
it also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  In two letters dated in August and December 2000, the RO 
notified the veteran in detail of the evidence needed to 
substantiate his claim of entitlement to service connection for 
PTSD, of the evidence VA would obtain, and of the evidence the 
veteran had to provide.  The veteran's attorney has been diligent 
in his efforts to provide the requisite evidence, but it does not 
appear that there is available any credible supporting evidence of 
the claimed stressor event.  In view of the foregoing, the Board 
finds that VA has complied with the notice and duty-to-assist 
requirements of the VCAA.


ORDER

Service connection for PTSD is denied.


REMAND

As indicated above, the veteran has been diagnosed with several 
psychiatric disorders-most frequently depression with psychosis, 
anxiety and schizoaffective disorder-but there is no medical 
evidence linking any of them to his military service.  38 C.F.R. § 
3.303.  Accordingly, the January 2002 RO decision denied service 
connection for psychiatric disorders other than PTSD.

It is not clear, however, that VA has given the veteran that 
notice required by VCAA.  This remand will correct that possible 
shortcoming, and give the appellant an opportunity to present the 
evidence needed.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must advise the veteran:

a.  That evidence needed to substantiate his claim is medical 
evidence that he has a psychiatric disorder that was incurred or 
aggravated in military service.

b.  That it is his responsibility, and his alone, to provide the 
foregoing evidence, but VA will make reasonable efforts to obtain 
relevant evidence, such as VA and non-VA medical records, 
employment records, or records from government agencies, if he 
identifies the custodians thereof.  VA will notify him of evidence 
he identified that could not be obtained so that he may obtain the 
evidence himself and submit it.

b.  That he should submit to the RO any relevant evidence he has 
in his possession.

c.  That he should identify all VA and non-VA health care 
providers who have treated him for psychiatric disorders.

2.  The RO must attempt to obtain medical records from health care 
providers the veteran identifies.

3.  After providing the foregoing notice to the veteran and his 
attorney, and giving them an opportunity to respond thereto, the 
RO must readjudicate the claim on the merits and issue another 
decision.  The RO must address whether the appellant has been 
prejudiced by VA's failure to follow the chronological sequence 
set forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 
3.159 (2003). 

4.  Upon completion of the foregoing development, if the benefit 
sought on appeal remains denied, the RO must issue a Supplemental 
Statement of the Case in accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



